Broyles, C. J.
1. Where a case involving questions of law and of fact is submitted to a judge, without the intervention of a jury, and to the judgment rendered the losing party, without moving for a new trial, brings the case to this court by a direct bill of exceptions, in which he excepts to the judgment and “assigns error thereon as being contrary to law, and says that the court erred in awarding any of said sum to Mrs. Irene Ulmer,” the assignment of error is too general and does not comply with the requirements of section 6-901 of the Code of 1933, that the bill of exceptions “shall specify plainly the decision complained of and the alleged error.” The exception should specify wherein the judgment was contrary to law. Groover v. Inman, 60 Ga. 406 (5); Greenwood v. Ledford, 46 Ga. App. 123 (166 S. E. 839).
2. Under the foregoing ruling and the facts of the instant case, the motion to dismiss the bill of exceptions is sustained.

Writ of error dismissed.


Maolntyre and Guerry, JJ., concur.

Jeff A. Pope, for plaintiffs. W. II. DucJcworbh, for defendants.